DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 16 November 2021 in which claims 1-15 are amended for examination and claim 16 has been cancelled. Claims 1-15 are therefore pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “network node” claim is not to a process, machine, manufacture, or composition of matter. The claimed element does not explicitly contain a structural element or hardware or machine and is a non-structural limitation, and in light of the specification these are disclosed as being software (e.g., par. 147). A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation ‘the network node is configured to configure the application by being configured to set up configuration’ is redundant and does not appear to further limit the claim, as claim 8 already is configured for configuring the network node to configure the application with the edge connectivity service.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As noted in Item VIII of the Written Opinion of the ISA for the PCT/SE2019/050452 (filed via IDS that the instant application is a 371 of), the general term “edge connectivity service” has no well recognized meaning and is indefinite and unclear as to the scope, boundaries and definition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baek et al (hereinafter “Baek”, 2018/0317157).
As per Claim 1, Baek discloses a method performed by a network node for handling a service request for a connectivity service from an application of an application server in a communication network, the method comprising 
configuring the application with an edge connectivity service for a user equipment (at least paragraph 144, 148, 132-140, 150, 156, 166-167; application server AS or application function AF changes, establishes, and configures a session of a terminal/UE to use mobile edge communication service or changing QoS used by UE terminal, AF configures what local DNN network terminal uses).
As per Claim 2. The method of claim 1, wherein the configuring comprises: setting up a configuration for the edge connectivity service (at least paragraph 116, 144, 148, 132-140, 150, 156, 166-167; application server AS or application function AF changes, establishes, and configures a session of a terminal/UE to use mobile edge communication service or changing QoS used by UE terminal, AF configures what local DNN network terminal uses).
As per Claim 3. The method of claim 2, wherein setting up the configuration for the edge connectivity service comprises: negotiating with the application server for determining the configuration of the edge connectivity service (at least paragraph 52, 55 and title; service negotiation).
As per Claim 4. The method of claim 2, wherein the configuring further comprises: registering the edge connectivity service with the configuration for the application (at least paragraph 49-55, 144; registration request as part of AMF).
As per Claim 5. The method of claim 1, wherein the configuring comprises: receiving a request for the edge connectivity service from the application server, wherein the request comprises an indication of the user equipment; and setting up a configuration of one or more radio network nodes of a radio access network for providing the edge connectivity service to the user equipment (at least paragraph 52, 55, 144, 148, 132-140, 150, 156, 159, 166-167; application server AS or application function AF changes, establishes, and configures a session of a specific terminal/UE (UE temp-ID of IMSI) to use mobile edge communication service or changing QoS used by UE terminal, AF configures what local DNN network terminal uses).
As per Claim 6. The method of claim 5, wherein the configuring further comprises: registering the user equipment to the edge connectivity service (at least paragraph 49-55, 144; registration request as part of AMF).
As per Claim 7. The method of claim 1, wherein the configuration for the edge connectivity service comprises one or more of: 
policy of a handover to a second anchor point from a first anchor point based on a location of the user equipment; one or more identities of anchor points; quality of service, QoS, parameters; traffic classifier rules to which the edge connectivity service applies; and level of involvement of the application in an handover (at least paragraph 52, 55, 86, 144, 148, 132-140, 150, 156, 159, 166-167; application server AS or application function AF changes, establishes, and configures a session of a specific terminal/UE (UE temp-ID of IMSI) to use mobile edge communication service or changing QoS used by UE terminal, AF configures what local DNN network terminal uses).
Claims 8-15 do not, in substance, add or define any additional limitations over claims 1-7 and therefore are rejected for similar reasons, supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28, 30 of copending Application No. 17/595,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claim 21 recites ‘determining a second anchor point for the UE based on the obtained information and a configuration of an edge connectivity service associated with the application, wherein the edge connectivity service defines a connectivity service provided for the application to service the UE’, with claim 28 ‘configuring the edge connectivity service for the communication network’, which is not patentably distinct from claim 1 broadly ‘configuring the application with an edge connectivity service for a user equipment’. Claim 7 of the instant application makes clear that such configuring is or could be based on ‘policy of a handover to a second anchor point from a first anchor point based on a location of the user equipment; one or more identities of anchor points’ as in reference application claim 21 ‘upon determining a change of an anchor point from a first anchor point to the second anchor point’.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443